                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTIIERN DMSION
                                  No. 7:16-CR-30-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
ANTIIONY ANDREWS,                             )
                                              )
                          Defendant           )


        On March 31, 2020, Anthony Andrews ("Andrews") moved nm se for compassionate release

undertheFirstStepAct("FirstStepAct''),Pub. L. No.115-391, § 603(b), 132 Stat. 5194, 5239-41

(2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 519]. On April 30, 2020, the United States

responded in opposition [D.E. 521]. On May 4, May 11, and July 6, 2020, Andrews supplemented

his motion [D.E. 522, 524, 534], and the court sealed Andrews' s medical information. On June 15,

2020, Andrews moved to place his name under seal [D.E. 530]. As explained below, the court

denies Andrews's motions.

                                                  I.

       On October 11, 2016, pursuant to a written plea agreement, Andrews pleaded guilty to

conspiring to manufacture, distribute, dispense, and possess with the intent to distribute a quantity

ofendocet, methadone, oxycodone, oxycontin, and oxymorphone. See Rule 11 Tr. [D.E. 481] 2-23;

[D.E. 184,383]. On November 15, 2018, the court held a sentencing hearing and adopted the facts

set forth in the Presentence Investigation Report ("PSR"). See Sent Tr. [D.E. 480] 2-9; [D.E. 465,

469]; Fed. R. Crim. P. 32(i)(3)(A}-{B). The court overruled Andrews's objection and calculated

Andrews' s total offense level to be 31, ·his criminal history category to be IV, and his advisory



           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 1 of 9
guideline range to be 151 to 188 months' imprisonment See Sent. Tr. at 2-9. After thoroughly

considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Andrews to 132

months' imprisonment See id. at 15-21. Andrews did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, only the Director of the Bureau of

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence ofimprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all adminiinrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United
                                         -
States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

                                                  2

           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 2 of 9
deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia

                      (ii) The defendant is---

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially djmjnj~hes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because ofthe aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                                                   3

            Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 3 of 9
 that "an extraordinary and compelling reason need not have been unforeseen at the time of the

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself: an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lB 1.13 to account for the First Step Act. Accordingly, section lB 1.13 does not

 provide a policy where an jnmate files a motion for a sentence reduction under 18 U.S.C. §

 3S82(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing an inmate's

 motion, but a court independently determines whether "extraordinary and compelling reasons"

 warrant a sentence reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See,~ United States v. Clark,

 No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (unpublished). In doing so,

 the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and

 the section 3S53(a) factors. See, e....&, id.; Djnnjng v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).


                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-A.s determined by the Dh-ector of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 4 of 9
        Andrews seeks compassionate release pursuant to section 3S82(c)(l)(A). In support,

Andrews relies on the "medical condition ofthe defendant'' policy statement in application note 1(A)

to U.S.S.G. § lBl.13 and the "other reasons" policy statement in application note l(D) to U.S.S.G.

§ lBl.13. See [D.E. S19, S22, S24, S34]. Specifically, Andrews cites the COVID-19 pandemic, his

Type 1 diabetes, his glaucoma, and his high cholesterol. Id.

       As a preHmjnary matter, the court assumes without deciding that Andrews has exhausted all

administrative remedies, or alternatively that the warden received Andrews's compassionate release

requestand30dayshaveelapsedfromreceipt. See 18U.S.C. § 3S82(c)(l)(A). Andrews asserts that

he submitted a compassionate release request to the warden on February 8, 2020, and that he

received no response. See [D.E. S19] 1. Moreover, the government has not properly invoked section

3S82' s exhaustion requirements to challenge Andrews' s exhaustion ofadministrative remedies. See

United States v. Alam 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses

Andrews's claim on the merits.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt n.l(A)(ii). While Andrews states that he

has Type 1 diabetes, glaucoma, and high cholesterol, he has not demonstrated that he is not going

to recover from these conditions or that they cannot be treated while Andrews serves his sentence.

Accordingly, reducing Andrews's sentence is not consistent with application note l(A). See 18

U.S.C. § 3S82(c)(l)(A).


       2
          The Fourth Circuit has not addressed whether section 3S82' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it See~ 960 F.3d at 833-34.

                                                s
           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 5 of 9
        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic coupled with Andrews's health conditions are extraordinary circumstances

consistent with application note l(D). Cf. United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020)

("[T]he mere existence of COVID-19 in society and the possibility that it might spread to a particular

prison alone cannot independently justify compassionate release, especially considering BOP's

statutory role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the

section 3553(a) factors counsel against reducing Andrews's sentence. See United States v.

Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8. Andrews

engaged in serious crimjnal c:onduct from 2012 through March 2016. Specifically, after having

already served two federal sentences for felony drug 1rafficking and while on federal supervised

release, Andrews organized and directed five or more participants in a conspiracy to manufacture,

distribute, dispense, and possess with intent to distribute a quantity of edocet, methadone,

oxycodone, oxycontin, and oxymorphone. See PSR ,r,f 10-27. Andrews was personally responsible

for distributing 381.3 grams of actual oxycodone, .9 grams of hydrocodone, and 6.3 grams of

methadone. See id. at ,r 26. The estimated street value of the drugs was $388,500. See id. As part

of the scheme, Andrews befriended a corrupt physician named Dr. Donovan Dixon who provided

illegal prescriptions to Andrews. See id. ,r,f 10-26.

       Serious crlmjnal conduct defines Andrews's life. Andrews has convictions for false

imprisonment, felony possession of crack cocaine, felony maintainjng a vehicle, dwelling, or place

for a controlled substance, felony possession of cocaine, felony conspiracy to distribute and possess

with intent to distribute cocaine, felony conspiracy to launder monetary instruments, and felony

distribution of cocaine base (crack). See id. ,r,r 32-36. The court also has considered Andrews's

post-incarceration conduct, his potential exposure to COVID-19, and his medical conditions. Cf.

                                                   6

           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 6 of 9
Pe_pper v. United States, 562 U.S. 476, 480 (2011). Having considered the entire record, the steps

that the BOP has taken to address COVID-19, the section3SS3(a) factors, Andrews's arguments, the

government's persuasive response, and the need to punish Andrews for his criminal behavior, to

incapacitate Andrews, to promote respect for the law, to deter others, and to protect society, the court

declines to grant Andrews's motions for compassionate release. See.~ Chmnbliss, 948 F.3d at

693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at •2 (E.D.N.C. Jan. 13,

2020) (unpublished).

                                                  II.

       As for Andrews's motion to seal his name, Andrews does not specify the documents within

which he requests the court to seal his name. See [D.E. 530] 1-2. Apparently, Andrews asks the

court to seal his name in every document on the criminal docket and make the criminal docket

anonymous. See id.

       This court has considered the motion under the governing standard. See, e...&, United States

v. Doe, 962 F.3d 139, 145-53 (4th Cir. 2020); Doe v. Pub. Citizen, 749 F.3d 246, 272-73 (4th Cir.

2014). The court makes the following :findings of fact and conclusions oflaw after considering the

common law and First Amendment right of access.

       "The Fourth Circuit has directed that before sealing publicly filed documents the court must

first determine if the source of the public's right to access the documents is derived from the

common law or the First Amendment" Silicon Knights, Inc. v. Epic Games, Inc., No. S:07-CV-

275-D, 2011 WL 901958, at •1 (E.D.N.C. Mar. 15, 2011) (unpublished). "The common law

presumption in favor of access attaches to all judicial records and documents, whereas First

Amendment protection is extended only to certain judicial records and documents." Id. The

common law does not provide as much protection to the interests of the public as the First

                                                  7

           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 7 of 9
Amendment Id. Although there is a presumption ofaccess to judicial records, that presumption can

be rebutted if there is a countervailing "significant interest." Id.

         The First Amendment right of access applies to Andrews's motion and his criminal docket.

See,~ Doe, 962 F.3d at 146--S3; Pub. Citizen. 749 F.3d at 272-73; In re State-Record Co., 917

F. 2d 124, 129 (4th Cir. 1990) (per curiam). The court may seal Andrews's name and make the

criminal docket anonymous "only if(l) closure serves a compelling interest; (2) there is a substantial

probability that in the absence of closure, that compelling interest would be harmed; and (3) there

are no alternatives to closure that would adequately protect that compelling interest." Doe, 962 F.3d

at 146; Pub. Citizen, 749 F.3d at 272-73; In re Wasbingtnn Post Co., 807 F.2d 383, 392 (4th Cir.

1986).

         The court assumes without deciding that sealing Andrews's name and making the docket

anonymous would serve a compelling interest of enhancing Andrews's safety. However, there is

not a substantial probability that absent the requested sealing, that compelling interest would be

harmed. Although Andrews wants to seal his name and make his criminal docket anonymous, there

are alternatives far less severe under the First Amendment that already protect Andrews's safety.

Notably, the criminal docket comports with this court's St.anding Order 09-SO-02 (E.D.N.C. Feb.

12, 2010). Cf. Doe, 962 F.3d at 147. Moreover, nothing in this order implicates Andrews's safety.

Likewise, Andrews has not identified specific documents on the public portion ofthe criminal docket

that threaten his safety or specific threats arising from the criminal docket, and sealing the entire

criminal docket is overbroad. After all, the public and press have a qualified right of access to

Andrews's name and the public portion ofthe criminal docket, and the public portion ofthe docket

has been available (without incident) since 2016. See Doe, 962 F.3d at 143-S3; Pub. Citizen. 749

F.3d at 265-7S (holding that the public and press have a presumptive right to inspect civil docket);

                                                  8

           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 8 of 9
In re State-Record Co., 917 F.2d at 127-29 (holding that the district court erred in sealing entire

criminal docket). Finally, an alternative to Andrews's requested sealing adequately protects the

compelling interest. Specifically, adherence to Standing Order 09-SO-02 (E.D.N.C. Feb. 12, 2010)

and sealing the motion at docket entry 530 adequately protects Andrews' s compelling interest. Thus,

the court denies Andrews' s motion to seal.

                                                m.
       In sum, the court DENIES Andrews's motions for compassionate release [D.E. 519, 534],

DENIES Andrews's motion to place his name under seal [D.E. 530], but ORDERS the motion at

docket entry 530 to remain under seal.

       SO ORDERED. This ~+day of August 2020.




                                                          United States District Judge




                                                 9

           Case 7:16-cr-00030-D Document 536 Filed 08/24/20 Page 9 of 9
